Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Zachary Salazar, Appellant                            Appeal from the 202nd District Court of
                                                      Bowie County, Texas (Tr. Ct. No. 21F-088-
No. 06-22-00015-CR        v.                          202). Memorandum Opinion delivered by
                                                      Justice Stevens, Chief Justice Morriss and
The State of Texas, Appellee                          Justice van Cleef participating.


       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Zachary Salazar, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.
                                                      RENDERED OCTOBER 7, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk